DETAILED ACTION
Claims 2-6 and 12-22 are presented for examination, wherein claims 2-6 and 12-20 are currently amended plus claims 21-22 are newly added.
The 35 U.S.C. § 112(b) rejections of claims 6-8 and 18 are withdrawn as a result of the amendments to said claims.
The 35 U.S.C. § 103 rejection of claims 1-2, 6-7, 12-13, 16-17, and 19-20 over Puttaiah is withdrawn as a result of the amendments to claim 6, from which the other claims newly depend.
The 35 U.S.C. § 103 rejection of claims 3 and 13-15 over Puttaiah in view of Zimmerman is withdrawn as a result of the amendments to claim 6, from which said claims newly depend.
The 35 U.S.C. § 103 rejection of claim 18 over Puttaiah in view of Lammer is withdrawn as a result of the amendments to claim 6, from which said claim newly depends.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 12-14, 16-17, and 19-20 plus newly added claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206).
Regarding newly amended independent claim 6, Yamazaki teaches a battery comprising an exterior body (e.g. item 107) that may hold a secondary lithium-ion battery unit therein, wherein said exterior body is formed by folding one film (e.g. item 70) over onto itself to form a bag (e.g. ¶¶ 0046 and 118-121 plus e.g. Figures 9A-10), said battery comprising:
(1)	a single-layer film comprised of a plastic film made of an organic material or a hybrid material film including an organic material and an inorganic material, wherein a first major surface faces the outside of said battery unit and a second major side contains said battery unit components therein and (e.g. Id), reading on an “a single layer of … material having a first surface and a second surface;” “the second surface is disposed to define an interior space surrounded by the second surface of the pouch;” and, “the first surface is disposed to define an exterior of the pouch;”
(2)	a power storage unit (e.g. item 100), such as said secondary lithium-ion battery unit, enclosed within said exterior body (e.g. ¶¶ 0114-115 and 120 plus e.g. Figures 9A-10), reading on “a battery disposed in the interior space,”
wherein said battery unit comprises a positive electrode lead (e.g. item 105) and a negative electrode lead (e.g. item 104), each protruding from said bag-shaped exterior body (e.g. ¶0121 plus e.g. Figures 9A-10), reading on “the battery comprises at least one lead” and “said lead extends from the interior space;” and
(3)	said positive electrode lead and said negative electrode lead each have a sealant layer (e.g. item 106) applied and melted during a thermocompression step to said leads (e.g. ¶¶ 0117 and 121 plus e.g. Figures 9A-10), reading on “a pre-sealed sealing layer adhered to said lead,” and
wherein an interior portion of said exterior body is treated by said thermocompression step to form a bonded portion (e.g. item 71) that bonds said leads to said film via said sealant layer along the outer facing edges, except at an introduction port (e.g. item 72) through which electrolyte is injected (e.g. Id), reading on “a first portion of the second surface of the pouch is adhered to said sealing layer.”

Yamazaki does not expressly teach said single layer film composed of a “polymer” material, wherein “the polymer material comprises a liquid crystal polymer,” wherein “the pouch has a water vapor transmission rate of less than 0.1 g/m2/day between the interior space and the first surface of the pouch.”
However, Kim teaches films composed of a liquid crystalline polymer composition offer excellent properties, such as a barrier to both oxygen and moisture, in packaging applications for a wide variety of applications, such as electronic devices (e.g. ¶0002).
Further, Puttaiah teaches known materials for forming plastic battery cases include at least one polymer selected from the group consisting of polycarbonate, polyethylene, polypropylene, acrylics, vinyls, fluorocarbons, polyamides, polyolefin. polyesters, polyphenylene sulfide, polyphenylene ether, polyphenylene oxide, polystyrene, acrylonitrile-butadiene-styrene, liquid crystal polymers and combinations, mixtures, alloys or copolymers thereof (e.g. ¶¶ 0011and 24).
As a result, it would have been obvious to substitute the liquid crystalline polymer film of Kim for the single-layer film battery exterior body of Yamazaki, since Kim teaches its liquid crystalline polymer film offer excellent properties, such as a barrier to both oxygen and moisture, in packaging applications for a wide variety of applications and further because Puttaiah teaches liquid crystal polymers and combinations thereof are known materials used for forming battery cases.
Said liquid crystalline polymer film of Kim may have a thickness of about 0.5 to about 400 micrometers, with an oxygen transmission rate of about 0.3 g/m2-24 hr or less and a moisture vapor transmission rate of about 0.2 g/m2-24 hr or less, in some embodiments about 0.1 g g/m2-24 hr or less, and in some embodiments, about 0.05 g/m2-24 hr or less, determined in accordance with ASTM F1249-06 at a temperature of 100° F. and 90% relative humidity (e.g. ¶0041), so said bag-shaped exterior body of Yamazaki as modified reads on said single layer film composed of a “polymer” material, wherein “the polymer material comprises a liquid crystal polymer,” and wherein “the pouch has a water vapor transmission rate of less than 0.1 g/m2/day between the interior space and the first surface of the pouch,” e.g. MPEP § 2144.05(I).

Yamazaki as modified teaches said liquid crystalline polymer film may have a thickness of about 0.5 to about 400 micrometers (e.g. supra), but does not expressly teach it having a “uniform” thickness.
However, it would have been obvious to a person of ordinary skill in the art to use a film with a uniform thickness, since doing so would provide final battery products with uniform shapes within each battery and between batteries, reading on “the single layer has a uniform thickness between the first surface and second surface.”
Further, differences in shape do not patentably distinguish the instant invention in the absence of persuasive evidence to the contrary. Here, there is no such evidence in the initial disclosure, see instant specification, at e.g. ¶¶ 0014 and 68).
Regarding claim 2, Yamazaki as modified teaches the battery of claim 1, wherein Kim teaches said liquid crystalline polymer composition film may have a thickness of about 0.5 to about 400 micrometers (e.g. supra), reading on “the thickness of the single layer is in a range of 40 to 200 microns,” e.g. MPEP § 2144.05(I).
Regarding claim 3, Yamazaki as modified teaches the battery of claim 1, wherein Kim teaches said liquid crystalline polymer films are thermotropic and may be composed of repeating units composed of e.g. hydroquinone (“HQ”), terephthalic acid (“TA”), 2,6-naphthalenedicarboxylic acid (“NDA”), and/or 4-hydroxybenzoic acid (“HBA”) (¶¶ 0004, 12, 17, 21, 23, and 34), reading on “the liquid crystal polymer is thermotropic and derived from at least one monomer of a group consisting of: hydroquinone (HQ), terephthalic acid (TA), 2,6-naphthalenedicarboxylic acid (NDA), 4-hydrobenzoic acid (HBA).”
Regarding claims 4-5, Yamazaki as modified teaches the battery of claim 1, wherein Yamazaki teaches said exterior body is formed by folding one film over onto itself to form a bag shape (e.g. supra), then two outer facing edges (e.g. items 71) of the second major side of said film are bonded to each other by thermocompression bonding to form said exterior body (e.g. ¶0121 plus e.g. Figures 9B-9C), reading on “at least one first portion of the polymer material is thermally sealed to at least one second portion of the polymer material” (claim 4) and “at least one first portion of the second surface is thermally sealed to at least one second portion of the second surface” (claim 5).
Regarding claim 12, Yamazaki as modified teaches the battery of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, as provide supra, but does not expressly teach said liquid crystalline polymer film is “electrically insulative.”
However, said property would be expected since Kim teaches a substantially identical thermotropic liquid crystalline polymer film composition (e.g. supra), so said property would be expected, e.g. MPEP § 2112.01(II).
Regarding claims 13-14, Yamazaki as modified teaches the battery of claim 1, wherein Kim teaches said liquid crystalline polymer film may further comprise inorganic fillers, such as talc, in amount of 0.5-20 wt%, to improve strength (e.g. ¶¶ 0035-35), reading on “the polymer material further comprises an inorganic filler” (claim 13) and “the inorganic filler comprises 5-10 weight percent of the polymer material” (claim 14), e.g. MPEP § 2144.05(I).
Regarding claims 16-17, Yamazaki as modified teaches the battery of claim 1, wherein Kim teaches said liquid crystalline polymer film may have a moisture vapor transmission rate of about 0.2 g/m2-24 hr or less, in some embodiments about 0.1 g g/m2-24 hr or less, and in some embodiments, about 0.05 g/m2-24 hr or less, determined in accordance with ASTM F1249-06 at a temperature of 100° F. and 90% relative humidity (e.g. ¶0041), reading on “the pouch has a water vapor transmission rate of less than 0.05 g/m2/day between the interior space and the first surface of the pouch” (claim 16) , e.g. MPEP § 2144.05(I); and, “the pouch has a water vapor transmission rate of less than 0.02 g/m2/day between the interior space and the first surface of the pouch” (claim 17), e.g. MPEP § 2144.05(I).
Regarding claim 19, Yamazaki as modified teaches the battery of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, then two outer facing edges of the second major side of said film are bonded to each other by thermocompression bonding to form said exterior body (e.g. supra), but does not expressly teach “the pouch is injection molded.”
However, the method of making the claimed product does not patentably distinguish the instantly claimed product, e.g. MPEP § 2113.
Regarding claim 20, Yamazaki as modified teaches the battery of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, as provide supra, but does not expressly teach said liquid crystalline polymer film has the properties of “a dielectric constant of the polymer material at 10 GHz is less than 3.5” or “a dissipation factor of the polymer material at 10 GHz is less than 0.003.”
However, said property would be expected since Kim teaches a substantially identical thermotropic liquid crystalline polymer film composition (e.g. supra), so said property would be expected, e.g. MPEP § 2112.01(II).

Regarding newly added claim 21, Yamazaki as modified teaches the battery of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, wherein an interior portion of said exterior body is treated by said thermocompression step to form a bonded portion (e.g. item 71) that bonds said leads to said film via said sealant layer, as provide supra, but does not expressly teach said sealant layer “comprises a liquid crystal sealing layer polymer.”
However, Kim teaches its liquid crystalline polymer offers excellent properties, such as a barrier to both oxygen and moisture, in packaging applications (e.g. supra), and further teaches its liquid crystalline polymer is thermotropic and additionally may be used as a shrink film, cling film, or sealing film in addition to being used in packaging (e.g. ¶¶ 0012 and 43).
As a result, it would have been obvious to a person of ordinary skill in the art to use said liquid crystalline polymer of Kim as the composition of the sealant layer of Yamazaki, since Kim teaches said liquid crystalline polymer may be used as a sealing film and further offers excellent properties, such as a barrier to both oxygen and moisture, in packaging applications, reading on “the sealing layer comprises a liquid crystal sealing layer polymer.”
Regarding newly added claim 22, Yamazaki as modified teaches the battery of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, wherein an interior portion of said exterior body is treated by said thermocompression step to form a bonded portion (e.g. item 71) that bonds said leads to said film via said sealant layer, as provide supra, but does not expressly teach said sealant layer is composed of a “polymer” with a “a melting temperature which is lower than a melting temperature of the liquid crystal polymer of the single layer” (claim 22).
However, Kim teaches its liquid crystalline polymer offers excellent properties, such as a barrier to both oxygen and moisture, in packaging applications (e.g. supra), and further teaches its liquid crystalline polymer is thermotropic and additionally may be used as a shrink film, cling film, or sealing film in addition to being used in packaging (e.g. ¶¶ 0012 and 43).
As a result, it would have been obvious to a person of ordinary skill in the art to use said liquid crystalline polymer of Kim as the composition of the sealant layer of Yamazaki, since Kim teaches said liquid crystalline polymer may be used as a sealing film and further offers excellent properties, such as a barrier to both oxygen and moisture, in packaging applications.
Further, it would have been obvious to engineer said liquid crystalline polymer composition of said sealing film to melt at a lower temperature than that of said single-layer film so that said sealant layer melts during a thermocompression step so that said interior portion of said exterior body forms said bonded portion that bonds said leads to said film via said sealant layer without melting said single-layer film, reading on “the sealing layer comprises a sealing layer polymer, and wherein the sealing layer polymer has a melting temperature which is lower than a melting temperature of the liquid crystal polymer of the single layer.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206), as provided supra, in view of Zimmerman et al (US 2008/0150064).
Regarding claim 15, Yamazaki as modified teaches the battery of claim 1, wherein Kim teaches said liquid crystalline polymer film may further comprise inorganic fillers, such as talc, in amount of 0.5-20 wt%, to improve strength, as provided supra, but does not expressly teach said talc being “platy talc.”
However, Zimmerman teaches a packaging composition for use in electronic devices capable of providing a hermetic seal to the device therein, said composition comprised of a thermotropic liquid crystal polymer with filler materials, said filler material included in an amount of about 10-30 wt%, wherein said thermotropic liquid crystal polymer may incorporate repeating mers of e.g. hydroquinine (HQ), teraphalic acid, 2,6 naphalene, dicarboxyclic acid, and/or 4-hydrobenzoic acid (HBA), and wherein said filler materials are added to provide dimensional stability, adjustment of coefficient of thermal expansion (CTE), adjustment of anisotropy, and lower permeability, wherein said filler materials may include talc or platy talc, and the platy structure of the platy talc interacts with the LCP molecules to provide some “bending” in the molecule which helps decrease anisotropy (e.g. ¶¶ 0027 and 37-39).
As a result, it would have been obvious to substitute the platy talc of Zimmerman for at least some of the talc inorganic fillers of Yamazaki as modified, since Zimmerman teaches said platy talc help decrease anisotropic properties, MPEP § 2144.06(I-II), reading on “the inorganic filler is platy talc.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206), as provided supra, in view of Lammer et al (Lammer et al, Holistic methodology for characterisation of the thermally induced failure of commercially available 18650 lithium ion cells, 7 RSC Advances 24425 (May 4, 2017)).
Regarding claim 18, Yamazaki as modified teaches the battery of claim 6, wherein said exterior body may hold said secondary lithium-ion battery unit therein, as provided supra, wherein said secondary lithium-ion battery unit may have an aprotic organic electrolyte solution (e.g. ¶¶ 0123-129), but does not expressly teach “the pouch vents when a temperature of the pouch reaches a temperature range of 100-130 C.”
However, Lammer teaches a lithium-ion battery with an organic electrolyte, wherein Lammer teaches all such lithium-ion batteries have an approximately similar characteristic during thermal runaway, at temperatures above 120 °C, the degradation of electrolyte and separator produces gaseous products and the critical cell pressure is reached (§§ 1 and 2.3 plus e.g. Figure 2). Lammer further teaches that by providing a venting mechanism, upon reaching a certain temperature below that of the thermal runaway, the first venting incident occurs, which drops the battery temperature by about 4°C (§2.1).
As a result, it would have been obvious to design said bag-shaped exterior body of Yamazaki as modified so that when it carried said lithium-ion battery unit with said organic electrolyte, then it would vent at a temperature lower than 120°C, as taught by Lammer, since Lammer teaches 120°C is a critical temperature at which thermal runaway begins, reading on the limitation “vents when a temperature of the pouch reaches a temperature range of 100-130 C,” e.g. MPEP § 2144.05(I).
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive. The applicants allege the art does not teach all of the limitations of newly amended claim 6, from which the other claims newly depend.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723